DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 (claims dated 9/12/2022) has been entered.
 
Response to Arguments
In regards to the 35 USC 103 remarks and arguments:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant alleges that Powell does not disclose how the boundary conditions are calculated, however, as cited below, Powell teaches that the boundary conditions are “predetermined” (¶48), and that they are part of the “information for the component 34” (¶48).  Powell also further discusses that “The structured numbering system preassigns interface boundaries between models of components” (¶71), illustrating that boundaries are based on the finite element models of the components.
Applicant's further arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant alleges various claim language features are distinct from the teachings of the reference, but does not address any details of the reference or provide any rationale for why the references would fail to teach such features in view of the citations relied upon.  As such, the arguments are respectfully not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wald (Wald, F., Šabatka, L., Kabeláč, J., Kolaja, D., & Pospíšil, M. (2015). Structural Analysis and Design of Steel Connections Using Component Based Finite Element Model (CBFEM). Journal of Civil Engineering and Architecture, 9, 895-901.) in view of Powell (US 20070288210 A1).
Regarding Claim 11:
Wald teaches:
the visualization objects stored in a memory arranged with the processor and executed by the processor in response to the instructions, (p.2, computer based design; p.3, Meshing of  the components is automatically done by software; examiner notes that computer based design software is executed on a computer which inherently includes a processor;)
the visualization objects respectively representing the plurality of structural components of the structural system such that the design layout is a representation of a physical layout of the structural system; (p.2, computer based design; p.3, Meshing of  the components is automatically done by software; examiner notes that computer based design software is executed on a computer which inherently includes a processor; p.3, CBFEM is based on decomposition of the whole joint into separated components – steel plates, welds, bolts and anchors, concrete block. Each component has its own analysis model; Section 3 on p.3-4 discusses the modeled components and Figs. 3 and 6 illustrate multiple modeled components; see also Powell ¶55 For example, a strut for mounting an aircraft engine is broken into nine major structural assemblies: spars; webs; skins; bulkheads; frames; struts and wing and fitting extensions; hinge fittings; and compression pad fittings)
generating, via the processor, a feasibility model of the design layout based at least in part on at least one of the design layout and the values for the parameters of the visualization objects in the design layout; (Figs. 7 and 8 illustrate updating a visualization to show results of stress analysis; p.6-7, General effectiveness of the method is shown on an example of a frame joint … Presentation of calculated results is very important for clear understanding of CBFEM method. Fig. 8 shows stresses in steel plates and developing of plastic zones in different parts of the joint; See also p.6 Fig. 7(a) Base plate loaded by normal force and moment, (a) Deformed shape; examiner notes that absent further definition, a feasibility model would include the stress modeling performed by the reference.)
generating, via the processor, an updated layout of the visualization objects in the design layout based at least in part on the feasibility model; and depicting on the display, via the visualization tool, a second visualization comprising the updated layout. (Figs. 7 and 8 illustrate updating a visualization to show results of stress analysis; see ¶153 of Powell (monitor 28) regarding display being obvious)
Wald does not teach in particular, but Powell teaches:
receiving, by a processor configured to operate a visualization tool, input via an interface arranged with the processor, the input comprising instructions for arranging a plurality of visualization objects in a design layout, (¶41 The computer 12 is suitably any computer that is arranged for performing computer-aided-design (CAD) functions or computer-aided-engineering (CAE) functions. As is known, the computer 12 includes a processor 14; ¶62 One routine generates a finite element model when a geometrical structure input file and a materials and properties input file are generated using the template 32. Another routine is available for generating the finite element model when the geometrical structure input file and the properties and materials input file are either manually or automatically generated without the template 32.)
depicting on a display coupled to the processor, via the visualization tool, a first visualization comprising the design layout; (¶153 A monitor 28 is provided for viewing drawings, models, and screens of interface applications, and interacting with a user interface; see Wald Section 3 on p.3-4 discusses the modeled components and Figs. 3 and 6 illustrate multiple modeled components)
receiving, by the processor via the interface, values for at least one parameter for each visualization object in the design layout, wherein each parameter corresponds to a parameter of the represented structural component; (¶41 The computer 12 is suitably any computer that is arranged for performing computer-aided-design (CAD) functions or computer-aided-engineering (CAE) functions. As is known, the computer 12 includes a processor 14; ¶62 One routine generates a finite element model when a geometrical structure input file and a materials and properties input file are generated using the template 32. Another routine is available for generating the finite element model when the geometrical structure input file and the properties and materials input file are either manually or automatically generated without the template 32.)
wherein generating the feasibility model of the design layout is also based at least in part on predetermined boundary conditions calculated from the structural components; (¶48 information for the component 34 ... Boundary conditions are predetermined.; ¶71 The structured numbering system preassigns interface boundaries between models of components, thus automating integration of models of components into models of assemblies.; ¶74 FIG. 6 shows a routine 84 for analysis checkout of a finite element model. Analysis checkout is conducted on the model of the component 34 to ensure the model is free of errors prior to release of the model; ¶79 At the block 94, analysis is performed on the model of the component 34. A stiffness-deflection check is performed, such as Epsilon value and maximum diagonal ratio. A load balance and boundary conditions check is performed)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the finite element modeling features of Powell in the component based finite element modeling of Wald, in order to reduce time and labor required to analyze components by enabling static and dynamic testing (Powell, ¶3).

Regarding Claim 12:
Wald teaches:
wherein the structural components comprise a base material, a baseplate, an anchoring system, and a steel component, and the visualization objects comprise a base material object, a baseplate object, an anchoring system object, and a steel component object. (p. 3, CBFEM is based on decomposition of the whole joint into separated components – steel plates, welds, bolts and anchors, concrete block.; p.5 4.2 Column base with base plate)

Regarding Claim 13:
Wald teaches:
wherein the base material is concrete. (Figure 6: Contact stress in concrete under unstiffened base plate)

Regarding Claim 14:
Wald does not teach in particular, but Powell teaches:
wherein receiving values for at least one parameter for each visualization object comprises receiving at least one selection via the interface of a visualization object from a library of visualization objects containing at least one predetermined parameter stored in the memory. (¶56 the predetermined set of properties and materials rules may reside in a database that is populated with properties and materials entries for various components; ¶60 The geometrical structure input file and the properties and material input file, regardless of whether the files are generated via creation of the template 32 or are manually or automatically created without the template 32, provide input to the next process)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the finite element modeling features of Powell in the component based finite element modeling of Wald, in order to reduce time and labor required to analyze components by enabling static and dynamic testing (Powell, ¶3).

Regarding Claim 15:
Wald does not teach in particular, but Powell teaches:
wherein receiving values for at least one parameter for each visualization object comprises receiving at least one customized value of at least one parameter of at least one visualization object via the interface. (¶62 when the geometrical structure input file and the properties and materials input file are either manually)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the finite element modeling features of Powell in the component based finite element modeling of Wald, in order to reduce time and labor required to analyze components by enabling static and dynamic testing (Powell, ¶3).

Regarding Claim 16:
Wald does not teach in particular, but Powell teaches:
wherein the at least one parameter comprises at least one of a material, a shape, a dimension, a number, an arrangement, and a property of the represented structural component. (¶62 when the geometrical structure input file and the properties and materials input file are either manually)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the finite element modeling features of Powell in the component based finite element modeling of Wald, in order to reduce time and labor required to analyze components by enabling static and dynamic testing (Powell, ¶3).

Regarding Claim 17:
Wald teaches:
wherein generating the feasibility model of the design layout is based at least in part on the design layout and the values for the parameters of the visualization objects. (Figs. 7 and 8 illustrate updating a visualization to show results of stress analysis; p.6-7, General effectiveness of the method is shown on an example of a frame joint … Presentation of calculated results is very important for clear understanding of CBFEM method. Fig. 8 shows stresses in steel plates and developing of plastic zones in different parts of the joint; See also p.6 Fig. 7(a) Base plate loaded by normal force and moment, (a) Deformed shape; examiner notes that absent further definition, a feasibility model would include the stress modeling performed by the reference and the stress modeling is based on the modeled components material properties)

Regarding Claim 18:
Wald teaches:
wherein generating the feasibility model of the design layout comprises executing, via the processor, a flexible, non-linear calculation based on a Component Based Finite Element Model (CBFEM). (p.3, CBFEM is based on decomposition of the whole joint into separated components – steel plates, welds, bolts and anchors, concrete block. Each component has its own analysis model; Section 3 on p.3-4 discusses the modeled components and Figs. 3 and 6 illustrate multiple modeled components including "Nonlinear springs for bolts and anchors")

Regarding Claim 19:
Wald does not teach in particular, but Powell teaches:
wherein generating the feasibility model of the design layout is based at least in part on determining, by the processor, whether the design layout follows predetermined load behavior regulations for the structural system. (¶79 A load balance and boundary conditions check is performed.; ¶107 A button 252 is selected to perform an analysis for ultimate and damage tolerance loads.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the finite element modeling features of Powell in the component based finite element modeling of Wald, in order to reduce time and labor required to analyze components by enabling static and dynamic testing (Powell, ¶3).

Regarding Claim 20:
Wald does not teach in particular, but Powell teaches:
wherein generating the feasibility model of the design layout is based at least in part on predetermined boundary conditions calculated from the structural components. (¶74 FIG. 6 shows a routine 84 for analysis checkout of a finite element model. Analysis checkout is conducted on the model of the component 34 to ensure the model is free of errors prior to release of the model; ¶79 At the block 94, analysis is performed on the model of the component 34. A stiffness-deflection check is performed, such as Epsilon value and maximum diagonal ratio. A load balance and boundary conditions check is performed)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the finite element modeling features of Powell in the component based finite element modeling of Wald, in order to reduce time and labor required to analyze components by enabling static and dynamic testing (Powell, ¶3).

Regarding Claim 21:
Wald teaches:
wherein generating the feasibility model of the design layout is based at least in part on the design layout and the values for the parameters of the visualization objects. (Figs. 7 and 8 illustrate updating a visualization to show results of stress analysis; p.6-7, General effectiveness of the method is shown on an example of a frame joint … Presentation of calculated results is very important for clear understanding of CBFEM method. Fig. 8 shows stresses in steel plates and developing of plastic zones in different parts of the joint; See also p.6 Fig. 7(a) Base plate loaded by normal force and moment, (a) Deformed shape; examiner notes that absent further definition, a feasibility model would include the stress modeling performed by the reference and the stress modeling is based on the modeled components material properties)

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wald (Wald, F., Šabatka, L., Kabeláč, J., Kolaja, D., & Pospíšil, M. (2015). Structural Analysis and Design of Steel Connections Using Component Based Finite Element Model (CBFEM). Journal of Civil Engineering and Architecture, 9, 895-901.) in view of Powell (US 20070288210 A1), and further in view of Tsavdaridis (Tsavdaridis, K. D., Shaheen, M. A., Baniotopoulos, C., & Salem, E. (2016, February). Analytical approach of anchor rod stiffness and steel base plate calculation under tension. In Structures (Vol. 5, pp. 207-218). Elsevier.).
Regarding Claim 22:
Wald teaches:
wherein the structural components comprise anchoring systems, and (p.3, CBFEM is based on decomposition of the whole joint into separated components – steel plates, welds, bolts and anchors, concrete block. Each component has its own analysis model)
Wald does not teach in particular, but Tsavdaridis teaches:
wherein the boundary conditions are calculated from the anchoring systems. (Section 7.1, ¶3, Three types of boundary conditions were applied to SAP2000 models. Tension springs were utilised to represent the anchor rods. Their stiffness was calculated using Eq. 12 before being assigned to the software at the location of the anchor rods in the Z direction.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the boundary condition analysis of Tsavdaridis to the finite element modeling of Wald as modified above, in order to enable structural design engineers to visualise the forces/stresses developed in the anchor rods and the base plates in complex column base connection configurations (Tsavdaridis, Section 7.1, ¶1).

Regarding Claim 23:
Wald does not teach in particular, but Tsavdaridis teaches:
wherein calculating boundary conditions from the anchoring systems comprises: (Section 7.1, ¶3, Three types of boundary conditions were applied to SAP2000 models. Tension springs were utilised to represent the anchor rods. Their stiffness was calculated using Eq. 12 before being assigned to the software at the location of the anchor rods in the Z direction.)
gathering stiffness data from a plurality of anchoring systems, (Section 7.1, ¶3, Three types of boundary conditions were applied to SAP2000 models. Tension springs were utilised to represent the anchor rods. Their stiffness was calculated using Eq. 12 before being assigned to the software at the location of the anchor rods in the Z direction.)
determining an anchor stiffness value based on the stiffness data, and (Section 7.1, ¶3, Shear force was assumed to be carried by the anchor rods. The directions of the shear actions (i.e., in X and Y directions) were fully restrained at the location of the anchor rods. The concrete was simulated by compression springs, as it does not carry any tension forces. The spring stiffness assigned to SAP2000 was calculated based on the output from the ABAQUS analysis.)
generating a boundary condition based in part on the anchor stiffness value. (Section 7.1, ¶3, Three types of boundary conditions were applied to SAP2000 models. Tension springs were utilised to represent the anchor rods. Their stiffness was calculated using Eq. 12 before being assigned to the software at the location of the anchor rods in the Z direction.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the boundary condition analysis of Tsavdaridis to the finite element modeling of Wald as modified above, in order to enable structural design engineers to visualise the forces/stresses developed in the anchor rods and the base plates in complex column base connection configurations (Tsavdaridis, Section 7.1, ¶1).

Regarding Claim 24:
Wald does not teach in particular, but Tsavdaridis teaches:
wherein generating the feasibility model of the design layout comprises generating a first model and a second model respectively based upon two independent calculations, and (Section 1, ¶2, The mechanism by which the load is transferred from the headed anchor rod to the concrete foundation involves two stages: (i) the bond between the anchor rod and the concrete, and (ii) the bearing on the head of the anchor rod. These two mechanisms do not take place simultaneously. Thus, they can be considered independently)
wherein generating the updated layout comprises comparing the first model with the second model. (absent further definition of "comparing", examiner notes that this would include evaluating the results of each to ensure they were both valid, see also p.214 col 2, Table 1 compares the stiffness obtained fromthe FE analyses and the stiffness calculated by Eq. 12. It is proven that the proposed equation predicts the stiffness of the anchor rod embedded in concrete accurately)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the boundary condition analysis of Tsavdaridis to the finite element modeling of Wald as modified above, in order to enable structural design engineers to visualise the forces/stresses developed in the anchor rods and the base plates in complex column base connection configurations (Tsavdaridis, Section 7.1, ¶1).

Regarding Claim 25:
Wald does not teach in particular, but Tsavdaridis teaches:
wherein the first model is generated based on a first non-linear FEM calculation, and (Abstract, In this study, a three-dimensional, nonlinear finite element model is developed through the use of the general-purpose finite element software package ABAQUS.)
the second model is generated based on a second non-linear FEM calculation. (Abstract, In this study, a three-dimensional, nonlinear finite element model is developed through the use of the general-purpose finite element software package ABAQUS.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the boundary condition analysis of Tsavdaridis to the finite element modeling of Wald as modified above, in order to enable structural design engineers to visualise the forces/stresses developed in the anchor rods and the base plates in complex column base connection configurations (Tsavdaridis, Section 7.1, ¶1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147